June 18, 1909. The opinion of the Court was delivered by
The plaintiff sued defendant upon a $25,000 bond, guaranteeing the faithful performance of a contract by John F. Grady  Son for the construction of a dam and power house for plaintiff on Saluda River, in Greenville county, S.C.
The issues were by consent submitted to Judge Hydrick, without a jury, and judgment was rendered against defendant for $25,000.
This being a case at law, it is conceded that the Supreme Court has no jurisdiction to review the findings of fact by the Circuit Court, where there is any testimony whatever in support of the same.
After careful consideration, we conclude that the findings of fact by Judge Hydrick, whose decree is herewith reported, have support in the testimony, and that upon the facts so found he properly adjudged the defendant was liable upon the bond.
The judgment of the Circuit Court is affirmed.
June 18, 1909.